On Petition foe a Reheaeing.
Pee Cueiam.
In reversing the judgment an order was made directing the court below to change its conclusions of law, and render judgment for appellant on the special finding of facts.
After considering the petition for a rehearing, we have reached the conclusion that the rights of the parties will be *545tetter protected by changing the mandate, and ordering that the judgment be reversed, at appellee’s costs, and that the cause be remanded, with instructions to the court below to grant a new trial to appellee, if moved for; otherwise to render judgment for appellant upon the special finding of facts. This we have authority to do. Parker v. Hubble, 75 Ind. 580; Yerkes v. Sabin, 97 Ind. 141 (144); Shannon v. Hay, 106 Ind. 589*
Filed Nov. 22, 1886;
motion to modify mandate overruled Feb. 24, 1887.
It is so ordered.

 Note.—See Buchanan v. Milligan, ante, p. 433. Reporter.